The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 are presented for examination
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of patent number 10831256.  The table listed below shows the similarity between the two and highlight the differences.
Instant Application 17061050
Patent 10831256
     1. A method, comprising: determining, by a device comprising a processor, that a mobile device is within a first portion of a location and a vehicle is in a second portion of the location; and
     after the determining, facilitating, by the device, a modification of a defined mode
of the vehicle based on a determination of a likelihood of usage of an operation by the
vehicle, wherein the operation is associated with a first latency of response time for the
vehicle, wherein a current operation of the vehicle is associated with a second latency of
response time, and wherein the first latency is greater than the second latency.
     1. (Currently Amended) A method, comprising:
     determining, by a device comprising a processor, that a mobile device is within a first portion of a location and a vehicle is in a second portion of the location; and
     after the determining, facilitating, by the device, modification of enhanced discontinuous reception mode of the vehicle based on a determination of a likelihood of usage of an operation by the vehicle associated with a defined power consumption, wherein the operation is associated with a first latency of response time for the vehicle, wherein a current operation of the vehicle is
associated with a second latency of response time, and wherein the first latency is greater than the second latency.   
     2. The method of claim 1, wherein the operation is an increased power consumption
operation relative to a current power operation.
     2. (Original) The method of claim 1, wherein the operation is an increased power
consumption operation relative to a current power operation.
     3. The method of claim 2, wherein the facilitating of the modification of the defined mode comprises facilitating a change to the increased power consumption operation at a time of the determination of the likelihood of usage.

     4, The method of claim 2, further comprising: determining, by the device, that the mobile device is approaching the vehicle.

     5. The method of claim 4, wherein the determination of the likelihood of usage is
based on the determining that the mobile device is within the defined proximity of the
vehicle and based on the determining that the mobile device is approaching the vehicle.

6. The method of claim 1, wherein the mobile device is associated with a user of the
vehicle.

7. The method of claim 1, wherein the vehicle comprises a marine vehicle
configured to operate according to power save mode.

     8. The method of claim 1, wherein the vehicle comprises a radio associated with a
lock of a stationary structure and the mobile device is associated with a user identity that
is determined to be associated with the stationary structure.

9. The method of claim 1, further comprising:
determining, by the device, a duration during which to perform the operation.

10. The method of claim 9, wherein the determining the duration is based on the
location of the device.
     3. (Original) The method of claim 2, further comprising: determining, by the device, that the mobile device is approaching the vehicle, wherein the determination of the likelihood of usage is based on the determining that the mobile device is within the defined proximity of the vehicle and based on the determining that the mobile device is approaching the vehicle.

     4, (Original) The method of claim 1, wherein the mobile device is associated with a user of the vehicle.

     5. (Original) The method of claim 1, wherein the vehicle comprises a marine vehicle
configured to operate according to power save mode.

6. (Original) The method of claim 1, wherein the vehicle comprises a radio associated with
a lock of a stationary structure and the mobile device is associated with a user of the stationary structure.

     7. (Original) The method of claim 1, wherein the operation is associated with a first latency
of response time for the vehicle.

     8. (Original) The method of claim 7, wherein a current operation of the vehicle is associated
with a second latency of response time, and wherein the first latency is greater than the second latency.

9. (Original) The method of claim 1, further comprising:

determining, by the device, a duration during which to perform the operation, wherein the
determining the duration is based on the location of the device.

10. (Original) The method of claim 1, wherein the facilitating the modification of the
enhanced discontinuous reception mode comprises facilitating a change to the increased power consumption operation at a time of the determination of the likelihood of usage.


As shown from the table above, claims 1-10 of patent 10831256 teaches the same concept of the instant application.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VOLVICK DEROSE/Primary Examiner, Art Unit 2187